Citation Nr: 0907148	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for toxic encephalopathy 
due to herbicide exposure or as a result of exposure to lead 
paints and cleaning solvents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied 
entitlement to service connection for toxic encephalopathy 
due to herbicide exposure or as a result of exposure to lead 
paints and cleaning solvents.


FINDINGS OF FACT

1. There is no corroborating evidence that the Veteran served 
on the land mass in the Republic of Vietnam while on active 
duty; therefore, exposure to an herbicide agent is not 
presumed.

2. The competent evidence preponderates against finding that 
toxic encephalopathy is etiologically related to the 
Veteran's active military service, to include exposure to 
herbicides or as a result of exposure to lead paints and 
cleaning solvents


CONCLUSION OF LAW

Toxic encephalopathy was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or exposure to lead paints and cleaning solvents.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in August 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim and the claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  The evidence of record, to include that discussed 
above, rebuts any suggestion that VA's efforts to provide 
notice prejudiced the appellant. The claimant was provided 
the opportunity to present pertinent evidence. In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

While VA did not provide notice of how disability ratings and 
effective dates are assigned until October 2007, because 
service connection is being denied any questions as to the 
rating or effective date warranted are moot.  Hence, this 
error was not prejudicial. 
 
The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran, who, during active military, naval, or air 
service, served on the land mass of the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). If so, the 
veteran is thereby entitled to a presumption of service 
connection for certain disorders listed under 39 C.F.R. § 
3.309(e), even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007). Toxic 
encephalopathy, is not among the presumptive diseases for 
which service connection may be granted on the basis of 
exposure to herbicides under 38 C.F.R. § 3.309(e). 

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
may be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure. See 
Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

Background

The claimant claims entitlement to service connection for 
toxic encephalopathy due to herbicide exposure or as a result 
of exposure to lead paints and cleaning solvents.   In 
several statements he reports developing for toxic 
encephalopathy as a result of exposure to lead paints and 
cleaning solvents onboard ship during service, alternatively 
he claims it was caused by exposure to herbicide in service.

The Veteran's service records do not reflect any service on 
the land mass of the Republic of Vietnam.  The Navy 
Department confirmed that he served onboard ship in the 
waters off the coast of Vietnam onboard the USS Fresno.  As 
there is no evidence that the Veteran was exposed to an 
herbicide agent, to include Agent Orange, during military 
service, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply.  
However, failure to establish presumptive service connection 
based on herbicide exposure does not preclude the Veteran 
from establishing direct service connection. Stefl v. 
Nicholson, 21 Vet App 120 (2007).

The service medical records including the January 1968 
enlistment and May 1971 separation examinations are entirely 
silent as to any complaints or treatment for toxic 
encephalopathy.

The earliest post service medical reference to toxic 
encephalopathy are medical records which are also included in 
a U.S. Railroad Retirement Board decision.  These records 
reveal a diagnosis of toxic encephalopathy in 1995, about 24 
years after service.  The evidence of records and opinion as 
to the etiology of the toxic encephalopathy refer to the 
Veteran's long history of exposure to toxic materials, lead, 
and solvents during his employment by the railroad.  There is 
no evidence suggesting a nexus to his period of service.

In a June 2004 letter from the Veteran he refers to his 
exposure to lead paint and solvents onboard ship.  He also 
notes that while serving onboard the USS Fresno he served 
several times in the Vietnam combat zone, he noted that they 
'berthed once at DaNang Vietnam at which time I was 
disembarked from the ship with the rest of the crew for brief 
R&R."  

The RO denied his claim in the October 2004 and February 2005 
rating actions, noting that the Veteran did not submit 
evidence of in-country service.  

In a March 2006 VA examination the examiner noted the Veteran 
had served in the Navy.  His duties included prepping and 
painting the Bilges of ships.  He alleged the paint was high 
in lead content and he was exposed to the lead as well as to 
solvents.  After service he began to suffer from memory loss.  
He also worked on the railroad until 1998 when he retired due 
to toxic encephalopathy.  He was exposed to solvents and lead 
during his time on the railroad as well.  He noted that by 
his own admission the Veteran related a long exposure to 
solvents, in the military, and for an even longer period in 
his employment with the railroad.  Lead and solvents were 
well known to cause problems with the central nervous system, 
peripheral nervous system, kidneys, and bone marrow.  

While the Veteran's military records revealed no mention of 
being evaluated for toxic encephalopathy or for any 
laboratory evaluation for a related condition, that did not 
mean that he was not exposed to lead and solvents in service.  
The examiner opined that the veteran's claimed disability was 
less likely as not (less than 50/50 probability) caused by, 
or a result of exposure to lead paint and solvents while in 
service.

The extensive medical treatment records include treatment 
records from 1995 to the present for among other conditions 
toxic encephalopathy.  The file does not contain any medical 
opinion relating the Veteran's current toxic encephalopathy 
to service.

Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for toxic encephalopathy. The Board notes that 
while the records reveal that the Veteran served on the USS 
Fresno, they do not reveal that he ever served on the land 
mass of Vietnam.  The Veteran has not submitted evidence of 
in-country service in Vietnam.  However even assuming that he 
did serve on land mass of the Republic of Vietnam, there is 
no presumption of service connection for toxic encephalopathy 
under 38 C.F.R. §§ 3.307, 3.309. 

There are no service treatment records showing any diagnosis 
of toxic encephalopathy.  Further, there is no evidence of 
toxic encephalopathy until about July 1995, 24 years after 
discharge from service. In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The record does not contain any competent medical nexus 
opinion linking toxic encephalopathy to service.  Without 
these elements, the Veteran's claim of entitlement to service 
connection for toxic encephalopathy, is denied.

The only evidence in support of the claim are statements from 
the Veteran to the effect that his claimed toxic 
encephalopathy was exposure to lead paint and solvents during 
service. However, as a layperson he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorders. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and toxic 
encephalopathy, service connection is denied.

In reaching this decision the Board considered the March 2006 
VA examiner's statement that in-service exposure "could 
possibly" have been a factor in the Veteran's symptom 
development.  Such a statement, however, is non evidence.  In 
this regard, the Court has held that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993);  (citing Sklar v. Brown, 5 Vet.App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for toxic encephalopathy is 
denied.

  

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


